January 17, 1952

Hon. R.*OQara Lanler, President
Texas Southern University "
Houston 4, Texas      opinion MO. v-1388
                       Re: Length of time a citizen
                           of Spain may be employed
                           aS an instructor in Span-
                           ish, construing the ap-
                           propriationbill rider
                           respecting employment of
Dear Sir:                  aliens.
         We refer to your request for an opinion of
this office on the following question:
         Are we correct in interpretingthe
    phrase "for other than inatrnatlonalser-
    vice" appsarin in Section 44, Article V
    of House Bill $26, to mean that a time
    limit does not obtain in referencetoour
    aylng     here at Texas Southern University,
    an instructor in Spanish, an alien exchange
    student at the University of Houston from
    Spain?
          Sdction 44, Art. V of H.B. 426, Acts 52nd
bf',  R.S. 1951, ch. 499, p. 1446, at p. 1476; applic-
ab e to State institutionsof higher learning, provides
a8 follows:
          "Employmentof Allens.~ Bo money ehall
    be paid out of any appropriationmade herein
    for other than instructionaleervices  for a
    longer period than ninety (90) clays,to any
    person who is not a citizen of the United
    States unless tituralizatlonproceedingshave
    been instituted;provided that this limita-
    tion shall not prevent the em loyment POP a
    longer period than ninety (90P days of regular
    students, who are not citizens, as student
    assistants or minor employees in the educa-
    tional institutions of this State.
Hoh. R. O%ara Lanier, page 2   (V-1388)


          The alien employment or services referred
to in Section 44, 8,     ~8x8services "other than
instructionalservices . There is here no ambiguity
necessitatingstatutory construction. Qenerallg,
Section 44 prohibits the expenditure of moneys ap-
propriated in Article V of Rouse Bill 426, su ra
as compensationto an alien employee for serv
                                           -+-ces
in excessof ninety days, "other than instructional
services",where naturalizationproceedingshave not
been institutedin behalf of the alien.
          You state that Texas Southern University
has employed an alien as an *instructor"in Spanish;
that he is an exchange student at the University of
Houston from Spain. We agree that Section 44, su ra
does not preclude the use of the appropriations-+-
                                                 o
the University in payment for his services for a
period of time which may exceed ninety days.
                     SDWMARY
         Section 44, 'Article'V0f~R.B. 426, Acts
     52&l Leg.,R.S. 1951, ch. 499, p. 1446, which
    places limitationson the use of approprla-
    tlons of State institutions of higher learning
    in their employment of aliens in services
    "other than Instructionalservices”,expressly
    excepts from Its applicationalien employments
    Involving instructionalservices.
                               Yours very truly,
APPROVED:                        PRICE DARIgL
                               Attorney General
J. C. Davis, Jr.
County Affairs Division
                               By4=-r-
Charles D. Mathews
First Asslstant                   Chester E. Ollison
                                           Assistant
CEO:mh